DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/160886 filed on December 30, 2020.
	

Status of Claims
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Applicant
Applicant is encouraged to contact the Examiner in hopes of progressing the application in light of compact prosecution.



	
Claim Rejections - 35 U.S.C. §103
2.	The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
3.	Claims 11 is rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’).

As to claim 11, Li teaches a method for determining whether to dynamically suppress a candidate query answer designated for inclusion in search results, the method comprising:
Li ¶2 teaches a blacklist for suppressing query answers [answers are a form of query results]
instantiating a plurality of filtering rules for assessing suppression of any candidate query answer, including one or both of a pattern rule and a site rule;
Li ¶27 teaches filtering rules based on a phrase blacklist: “Analysis module 121 then performs a lookup operation in phrase blacklist 122 to determine whether phrase blacklist contains at least one of the phrases associated with the search query”[the instant specification 
Li ¶¶ 37-41 teach various methods for maintaining blacklists and whitelists based on user feedback and profile information, identifying and scoring similar phrases
Li ¶29 teaches rules based on a variety of data from websites and social networks: “Blacklist generator 140 may perform an analysis on a variety of data provided from a variety of data sources (e.g., search log, Web sites, social communities, discussion forums).” [the instant specification at ¶31 describes site rules as disclosed by Li: “Site rules are rules for suppressing a query answer based on metadata relating to a web site from which the answer is derived, and or content of the website. Metadata may include e.g., site URL, publication date/timestamps, authorship information, or any other suitable metadata.”]
receiving a query;
Li ¶26
after receiving the query:
retrieving a candidate query answer previously associated with the query;
Li ¶26 teaches retrieving query results from a query-answer mapping data structure, at least for advertising: “in response to a search query, a first set of keywords is determined based on the search query, where the keywords include search terms specified in the search query and keywords semantically related to the search terms. The first set of keywords are then matched with another set or sets of keywords (e.g., bidwords) associated with one or more content providers (e.g., advertisers). If there is a match, a corresponding content item or items are identified and retrieved from auxiliary content database 131. There may be a query keyword to content provider keyword matching data structure or table (not shown) for matching purposes.”
Li does not teach but Brill teaches dynamically suppressing the candidate query answer from a curated position having enhanced prominence within search results relative to a plurality of other result entries responsive to any of:
1) a computer-readable representation of the query matching a pattern rule from the filtering rule list;
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results. The identified non-relevant data is seen as the matching pattern rule);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before 
or 2) a computer-readable representation of metadata for the candidate query answer matching a site rule from the filtering rule list;
Li ¶29 teaches a website rule
and returning the search results, the search results including the candidate query answer in the curated position responsive to the candidate query answer not being dynamically suppressed.
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results);


4.	Claims 1-3, 7-8, and 12-13 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 20060041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’).

1, Li teaches a method for determining whether to dynamically suppress a candidate query answer designated for inclusion in search results,
Li ¶2 teaches a blacklist for suppressing query answers [answers are a form of query results]
the method comprising:
maintaining a query-answer mapping including, for each of a plurality of anticipated queries, a corresponding answer to the anticipated query;
Li ¶26 teaches a query-answer mapping data structure, at least for advertising: “in response to a search query, a first set of keywords is determined based on the search query, where the keywords include search terms specified in the search query and keywords semantically related to the search terms. The first set of keywords are then matched with another set or sets of keywords (e.g., bidwords) associated with one or more content providers (e.g., advertisers). If there is a match, a corresponding content item or items are identified and retrieved from auxiliary content database 131. There may be a query keyword to content provider keyword matching data structure or table (not shown) for matching purposes.”
instantiating a plurality of filtering rules for assessing suppression of any candidate query answer, the plurality of filtering rules including one or both of a pattern rule and a site rule;
Li ¶27 teaches filtering rules based on a phrase blacklist: “Analysis module 121 then performs a lookup operation in phrase blacklist 122 to determine whether phrase blacklist contains at least one of the phrases associated with the search query”[the instant specification at ¶30 describes blacklist-matching rules as pattern rules: “Pattern rules are rules for suppressing a query based on text content of the query and/or answer … As a non-limiting example, a pattern rule may be configured to match one or more obscene phrases”]
Li ¶¶ 37-41 teach various methods for maintaining blacklists and whitelists based on user feedback and profile information, identifying and scoring similar phrases
Li ¶29 teaches rules based on a variety of data from websites and social networks: “Blacklist generator 140 may perform an analysis on a variety of data provided from a variety of data sources (e.g., search log, Web sites, social communities, discussion forums).” [the instant specification at ¶31 describes site rules as disclosed by Li: “Site rules are rules for suppressing a query answer based on metadata relating to a web site from which the answer is derived, and or content of the website. Metadata may include e.g., site URL, publication date/timestamps, authorship information, or any other suitable metadata.”]
maintaining a query blacklist including a plurality of computer-readable representations of blacklisted queries;
Li ¶27
receiving a query; recognizing a computer-readable entity description for the query;
Li ¶26 [query answer and entity description are both interpreted to be search results; the claim does not recite the answer and description as significantly different for purposes of patent claim interpretation]
after receiving the query:
operating the query-answer mapping to retrieve a candidate query answer previously associated with the query;
Li ¶26
dynamically suppressing the candidate query answer from a curated position
[examiner interprets “curated position” as ranked position related to a search results list on a page; “suppressing” is equivalent to lowering rank of answer or blocking/removing it altogether; please see the instant specification at ¶10 describing “suppression” as equivalent to the common search results term for lower ranking/re-ranking: “demoting”] having enhanced prominence within search results relative to a plurality of other result entries responsive to any of:
1) a computer-readable representation of the query matching a computer-readable representation of a blacklisted query from the query blacklist;
Analysis module 121 then performs a lookup operation in phrase blacklist 122 to determine whether phrase blacklist contains at least one of the phrases associated with the search query”
Li does not teach but Brill teaches 2) a computer-readable representation of the query matching a pattern rule from the filtering rule list;
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results. The identified non-relevant data is seen as the matching pattern rule);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the query processing of Li to include the result suppressing of Brill, to allow specialized results based upon a user’s needs. The suggestion/motivation to combine is that it would be obvious to try in order to produce the best results (Par. 0002-0005 Brill). 
	Li teaches 3) a computer-readable representation of metadata for the candidate query answer matching a site rule from the filtering rule list;
Li ¶29 teaches a website rule
or 4) the candidate query answer being substantially similar to the computer-readable entity description;
Li may not teach explicitly every element of these limitations as disclosed by Conrad: Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates
Brill teaches and returning the search results, the search results including the computer-readable entity description and further including the candidate query answer in the curated position responsive to the candidate query answer not being dynamically suppressed.
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results);

One would have been motivated to modify Li with Conrad to improve the relevance of results because “searches conducted against news or other databases frequently provide results that include duplicate documents--that is, documents that are completely or substantially identical to each other. … Accordingly, the present inventors recognized a need to effectively address how information-retrieval systems, such as the Westlaw system, handle the existence of duplicate documents in their document collections, and more importantly within the search results of their users” (Conrad ¶¶5-6).

	As to claim 2, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: further comprising receiving a user disapproval signal pertaining to a query and adding the query to the query blacklist responsive to receiving the user disapproval signal.
Li ¶38 teaches adding blacklist entries from user posts and phrases from intranets
Li Fig. 5 label 503 teaches social community input

3, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: further comprising receiving a plurality of user disapproval signals pertaining to one or more queries and adding a pattern rule to the filtering rule list, the pattern rule configured to match any subsequently received query consistent with the one or more queries.
Li ¶¶27,38, and Li Fig. 5 label 503 [i.e., claim 3 is rejected on the same grounds as claim 2 because adding a blacklist entry adds a pattern rule, i.e., the “rule” is “a match for the added entry;” likewise for any whitelist entry; the instant specification at ¶30 states: “Pattern rules are rules for suppressing a query based on text content of the query and/or answer … As a non-limiting example, a pattern rule may be configured to match one or more obscene phrases”]

	As to claim 7, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes operating a natural language processing machine to assess a natural language similarity of the candidate query answer to the computer-readable entity description.
Li ¶27 teaches a natural language similarity method, “latent semantic analysis”

	As to claim 8, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: wherein a site rule is configured to match a web site based on one or more of a timestamp of the website, a URL of the website, metadata of the website, and content of the website.
Li ¶¶24-33 teaches a URL


	As to claim 12, Li in combination with Brill teaches the method of claim 11, further comprising recognizing a computer-readable entity description for the query.
Li ¶26 teaches a query result, i.e., an entity description for the query.
However, Li may not teach explicitly every element of these limitations as disclosed by Conrad: assessing whether the candidate query answer is substantially similar to the computer-readable entity description, and further dynamically suppressing one of 1) the computer-readable entity description or 2) the candidate query answer from search results based on the assessment.
Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates

13, the combination of Li, Conrad and Brill teaches the method of claim 12. Conrad further teaches: wherein the candidate query answer is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description.
Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates

5.	Claims 4-6 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’), in further view of Tiedemann, Automatic Construction of Weighted String Similarity Measures, 1999, 

	As to claim 4, the combination of Li, Conrad and Brill teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes determining that a ratio of A) a length of a longest common subsequence between the entity description and the pre-processed answer, to B) a length of the pre-processed answer, exceeds a predefined threshold.
Tiedemann, §§1-2, et seq., teaches similar variations of longest common subsequence ratio

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Tiedemann before the effective filing date of the claimed invention, to combine their processing methods because Li teaches search methods that rely on matching text strings to determine string similarity, and Tiedemann discloses a commonly used technique for measuring string similarity (Tiedemann §1). I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Tiedemann “in order to improve the recognition of string similarity” (Tiedemann §5).

	As to claim 5, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes determining that a ratio of A) a length of a list of common tokens between the entity description and the pre-processed answer, to B) a length of the pre-processed answer, exceeds a predefined threshold.
Tiedemann, §§1-2, et seq. obvious variations of longest common subsequence ratio.

	As to claim 6, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes determining that A) a length of a list of common tokens between the entity description and the pre-processed answer equals B) a length of the query.
Tiedemann, §§1-2, et seq. obvious variations of longest common subsequence ratio

6.	Claims 9-10 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’), in further view of Roman, et al., US 2013/0304742.

	As to claim 9, the combination of Li, Conrad and Brill teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations  wherein a pattern rule is configured to match a query based on parsing the query according to a regular expression specification.
Roman ¶77 teaches patterns can take the form of regular expressions , and Roman ¶¶171-172 teaches rule databases storing filter patterns and parsers for performing syntactic analysis to extract text

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Roman before the effective filing date of the claimed invention, to combine their processing methods because Li teaches search method filtering and Roman teaches hardware-accelerated context-sensitive filtering. The references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Roman because “A variety of techniques can be used for filtering. Hardware acceleration can be used to provide superior performance” (Roman ¶4).

	As to claim 10, the combination of Li, Conrad and Brill teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Roman: wherein a pattern rule is configured to match a query based on one or more of the query starting with a textual pattern, ending with the textual pattern, and containing the textual pattern.
identifies the start and ending index of paragraphs, sentences and clauses in the original text.

7.	Claims 14-16 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’) in further view of Wei, US 2018/0181677.

	As to claim 14, the combination of Li, Conrad and Brill teaches the method of claim 13. However, the combination may not teach explicitly every element of these limitations as disclosed by Wei: wherein the search results are configured for presentation with the computer-readable entity description in a second, different curated position having enhanced prominence within search results relative to the plurality of other result entries.
Wei ¶33-35 and Fig. 2 teach relative curated positioning of answers, entity descriptions, and non-curated results

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Wei before the effective filing date of the claimed invention, to combine their processing methods because Li teaches searching and Wei teaches search display methods. The references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the 
One would have been motivated to modify Li with Wei to “improve the search efficiency and the user experience” (Wei ¶5).

	As to claim 15, the combination of Li, Conrad and Brill teaches the method of claim 12. However, the combination of Li and Conrad may not teach explicitly every element of these limitations as disclosed by the combination of Li and Wei: wherein the computer-readable entity description is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description, and the candidate query answer is not suppressed from search results.
Li: ¶27 teaches return of results with suppression of selected results: At least a portion of the content items may be returned as a part of search result to the client. As a result, certain phrases that may trigger malicious, unwanted, or inappropriate content may be blocked and the content may be prevented from appearing in a search result
Wei ¶¶36-76 and Fig. 3 teach weighting factors and relative positioning of answers, entity descriptions, and non-curated results without suppressing results

	As to claim 16, Li, Conrad, Brill and Wei teaches the method of claim 15. Li further teaches: wherein the search results are configured for output via a speaker as an audio response including spoken recitation of the candidate query answer.


8.	Claims 17-20 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’) in view of Wei, US 2018/0181677.

	As to claim 17, it is rejected on the same grounds as claim 11 as reciting the same limitations, except as follows:
Li teaches:
and receiving a second query from a graphical application wherein the second query is identical to the first query;
Li ¶¶33, 47 teach a second instance of the first query processed to search for advertising bidwords
Li may not explicitly teach privileged display areas as disclosed by Wei:
having a privileged display area for visually presenting an entity description,
Wei Fig. 2 teaches curated/privileged display areas (Li’s retrieved advertising results commonly have a privileged display area)
and returning search results including the entity description designated for visual presentation in the privileged display area,
Wei Fig. 2 teaches curated/privileged display areas


One would have been motivated to modify Li with Wei to “improve the search efficiency and the user experience” (Wei ¶5).

	As to claim 18, the combination of Li, Brill and Wei teaches the method of claim 17. The combination further teaches: wherein the candidate query answer is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description.
Li: ¶27 teaches return of results with suppression of selected results: At least a portion of the content items may be returned as a part of search result to the client. As a result, certain phrases that may trigger malicious, unwanted, or inappropriate content may be blocked and the content may be prevented from appearing in a search result
Wei ¶¶36-76 and Fig. 3 teach weighting factors and relative positioning of answers, entity descriptions, and non-curated results without suppressing results

19, the combination of Li, Brill and Wei teaches the method of claim 17. Li further teaches: wherein the search results for the first query are configured for output via a speaker as an audio response including spoken recitation of the candidate query answer.
Li ¶56 teaches audio devices for input and output, speaker and/or a microphone

	As to claim 20, the combination of Li, Brill and Wei teaches the method of claim 17. The combination further teaches: wherein the computer-readable entity description is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description, and the candidate query answer is not suppressed from the search results.
Li: ¶27 teaches return of results with suppression of selected results: At least a portion of the content items may be returned as a part of search result to the client. As a result, certain phrases that may trigger malicious, unwanted, or inappropriate content may be blocked and the content may be prevented from appearing in a search result
Wei ¶¶36-76 and Fig. 3 teach weighting factors and relative rank positioning of answers, entity descriptions, and non-curated results without completely suppressing results



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/ November 10, 2021
Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                       
/AMRESH SINGH/Primary Examiner, Art Unit 2159